DETAILED ACTION
Response to Amendment
The amendment filed 1/18/22 has been entered.  Claims 1-10, 12-20 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/15/21.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 12, 16-20 drawn to product of an outer shell.
Group II, claim(s) 13-15, drawn to method of making an outer shell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an outer shell for a safety helmet, wherein the outer shell comprises an outer shell material, a cover (comprising the outer shell material) adjacent the side and configured to hold an antenna between the cover and the side, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reed (USPN 5142700).  Examiner notes that Claims 1 and 9 do not necessarily require that the cover is comprising the outer shell material.  Nevertheless, even if required, the lack of unity of invention stands.  See below for details, but summarily: Reed teaches an outer shell for a safety helmet comprising an outer shell material and defining a side of the outer shell comprising the outer shell material and a covering comprising the outer shell material and configured to hold an antenna between the cover and the side (Col. 2 Line 67-Col. 3 Line 1 "helmet 10 comprises a molded unitary shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; side being the exterior side of the helmet; cover being the interior side of the helmet, i.e. shell inner surface 24; see Fig. 2; Col. 3 Line 6 "shell inner surface 24"; as for antenna between, see Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2").
During a telephone conversation with attorney Kevin Reiner on 1/27/22 a provisional election was made without traverse to prosecute the invention of Group I product claims, claims 1-10, 12, 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 7/16/2020, 4/30/21, 6/15/21, 11/12/21, 11/12/21, 1/20/22 have been considered by the examiner in addition to the previous statements submitted 5/28/19, 6/21/19, 11/5/2020, 12/12/2020, and 2/23/21.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20 “matrix material consists essentially of a thermoset” is not in the specification; [0011] only recites “is essentially made of”; examiner recommends amending [0011] such that it matches Claim 20 
Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities: 
Despite applicant’s remarks beginning 6/9/21 page 10, examiner notes that Claims 1 and 9 do not require that the material of the cover be the same as that of the outer shell and/or side.  Currently “cover adjacent said side comprising the outer shell material” can be broadly interpreted as “cover adjacent said side, said side comprising the outer shell material”.  As best understood, in order to clarify the intent to claim that the materials of the cover and outer shell and/or side be the same:
Examiner recommends Claim 1 Lines 2-3 to read “cover adjacent said side and comprising the outer shell material”
Examiner recommends Claim 9 Line 4 to read “cover adjacent said side and comprising the outer shell material”
Claim 1 is requested for review, as it is not immediately clear whether applicant means “outer shell…configured to hold an antenna between the cover and the side” especially as it seems to say then that the shell is configured to an antenna between itself and another structure
Especially in light of the 112(b) regarding “antenna” in Claim 1, examiner recommends review of Claim 9; although Claim 9 Line 6 clearly establishes the antenna as positive, it is recommended to first establish the antenna as positive, such as:
“a cover adjacent said side and comprising the outer shell material;
an antenna between the cover and the side,
and wherein the cover is configured to hold an antenna between the cover and the side”, etc
As best understood, Claim 9 Line 6 “an antenna” should read “the antenna” for proper antecedent basis with antenna established in Claim 9 Lines 4-5
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 16-20 is/are rejected under U.S.C. 112(b).
Claim 1 “configured to hold an antenna” in Line 3 and “antenna feed line coupleable with said antenna” in Line 6 is unclear and therefore renders the claim indefinite.  Line 3 seem to claim the antenna functionally while Line 6 seems to claim the antenna positively.  It is unclear whether applicant means to positively claim the antenna.  Examiner suggests first establishing a positive recitation such as:
“An outer shell for a safety helmet comprising:
a side of the outer shell,
wherein the side comprises an outer shell material,
a cover of the outer shell material,
an antenna,
wherein the antenna is between the cover and the side,” etc.
The term “the safety helmet defines” in Claim 16 Line 2 is unclear and therefore renders the claim indefinite.  Examiner notes that the antecedent basis for “safety helmet” is only in the preamble and is recited functionally.  It is unclear if applicant means to positively claim the safety helmet, and therefore should amend the preamble to read “safety helmet comprising outer shell, cover,” etc, especially in light of the objection regarding Claim 1 Line 3 “configured to hold an antenna” structure.
Dependent claims are rejected at the least for depending on rejected claims.  
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
For purposes of applying art and providing rejections:
For Claims 1 and 9--Becker is interpreted under USC 102 rejection as if the cover does not have to be the same material as the outer shell and/or side; Reed is interpreted below under USC 103 rejection as if the cover does have to be the same material; Double patenting rejection with Becker is interpreted under both interpretations
For Claims 1 and 9 antenna is interpreted as positively recited
Claim 1 Line 3 “configured to hold an antenna” is merely interpreted as “antenna between the cover and the side”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al DE 102016115889), herein Becker.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Becker teaches an outer shell for a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 2; [0034] "outer shell 2"; Becker teaches the outer shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a safety helmet, especially in light of [0009] "protective helmet according to the invention, which can in particular be a motorcycle protective helmet, has…outer shell for distributing impact forces") comprising
an outer shell material (inasmuch as the outer shell exists, it has an outer shell material) and defining
a side of the outer shell comprising the outer shell material (inasmuch as the side is of the outer shell and the outer shell has an outer shell material, the side comprises the outer shell material),
and a cover adjacent said side comprising the outer shell material (see Fig. 2; [0041] "at least one cover 15 is disposed on the outer shell 2"; wherein the cover is adjacent said side and the side still comprises the outer shell material as aforementioned),
and configured to hold an antenna between the cover and the side ([0044] "antenna 1 is completely disposed between such a cover 15 and the outer shell"),
wherein an inner layer is held by the outer shell and configured to dampen impact forces (see Fig. 2 for held; [0034] "inner layer 3 consists of expanded polystyrene (EPS)"; the inner layer is taught which meets the structural limitations in the claims and performs the functions as recited such as being capable of dampening impact forces at least to some extent by existence, especially in light of [0009] “inner layer…for damping impact forces”),
and an antenna feed line coupleable with said antenna is at least in part located between the outer shell and the inner layer (see Fig. 2 for between; [0038] "transmission device 8 serves to make contact with an antenna of the digital device 5 accommodated and is electrically connected to a transmission line 10 via which the digital device 5 is connected to the antenna 1"; see Fig. 2; [0040] "transmission line 10 is arranged between the inner layer 3 and the outer shell 2").
Regarding Claim 2, Becker teaches all the claimed limitations as discussed above in Claim 1.
Becker further teaches wherein the side defines an inner side of the outer shell or an outer side of the outer shell (see Fig. 2).
Regarding Claim 6, Becker teaches all the claimed limitations as discussed above in Claim 1.
Becker further teaches wherein the cover extends correspondingly to an extent of the antenna (see Fig. 2 wherein the cover extends correspondingly to an extent of the antenna inasmuch as it fully extends over the antenna).
Regarding Claim 7, Becker teaches all the claimed limitations as discussed above in Claim 1.
Becker further teaches wherein the cover defines a pocket (see Fig. 2; inasmuch as there is space for antenna 1, there is a pocket),
which is open (11) in an opening direction configured to receive the antenna therethrough (see Fig. 2; [0040] "transmission line 10 is arranged between the inner layer 3 and the outer shell 2 and guided from the transmission device 8 to an opening 11 in the outer shell 2 through which it emerges from the outer shell 2 and then contacts the antenna 1") and
is closed in a direction opposite the opening direction (see Fig. 2 wherein area opposite opening 11 does not have another opening and is therefore closed).
Regarding Claim 8, Becker teaches all the claimed limitations as discussed above in Claim 1.
Becker further teaches wherein the cover essentially extends along a surface of the side of the outer shell (see Fig. 2 and rejection of Claim 6).
Regarding Claim 16, Becker teaches all the claimed limitations as discussed above in Claim 1.
Becker further teaches wherein the safety helmet defines a motorcycle safety helmet for distributing impact forces ([0009] "protective helmet according to the invention, which can in particular be a motorcycle protective helmet, has…outer shell for distributing impact forces").

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al DE 102016115889), herein Becker.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 9, Becker teaches a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 2; [0009] “protective helmet according to the invention”; Becker teaches the helmet which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for safety, especially as it is described as [0009] “protective”) comprising
an outer shell comprising an outer shell material ([0034] "outer shell 2"; (inasmuch as the outer shell exists, it has an outer shell material) and defining
a cover adjacent said side comprising the outer shell material (see Fig. 2; [0041] "at least one cover 15 is disposed on the outer shell 2"; wherein the cover is adjacent said side and the side still comprises the outer shell material as aforementioned),
and configured to hold an antenna between the cover and the side ([0044] "antenna 1 is completely disposed between such a cover 15 and the outer shell"),
an antenna between the cover and the side ([0044] "antenna 1 is completely disposed between such a cover 15 and the outer shell");
an inner layer held by the outer shell and configured to dampen impact forces (see Fig.2 for held; [0034] "inner layer 3 consists of expanded polystyrene (EPS)"; the inner layer is taught which meets the structural limitations in the claims and performs the functions as recited such as being capable of dampening impact forces at least to some extent by existence, especially in light of [0009] “inner layer…for damping impact forces”); and
an antenna feed line coupled with the antenna (see Fig. 2 for between; [0038] "transmission device 8 serves to make contact with an antenna of the digital device 5 accommodated and is electrically connected to a transmission line 10 via which the digital device 5 is connected to the antenna 1"; see Fig. 2; [0040] "transmission line 10 is arranged between the inner layer 3 and the outer shell 2"),
wherein at least part of the antenna feed line is located between the outer shell and the inner layer (see Fig. 2 and aforementioned; [0040] "transmission line 10 is arranged between the inner layer 3 and the outer shell 2").
Regarding Claim 12, Becker teaches all the claimed limitations as discussed above in Claim 9.
Becker further teaches wherein the safety helmet has a contact assembly configured to electrically connect to a communication device (wherein contact assembly is 8; communication device is 5; see Fig. 2; [0038] "transmission device 8 serves to make contact with an antenna of the digital device 5 accommodated and is electrically connected to a transmission line 10 via which the digital device 5 is connected to the antenna 1”),
and the antenna feed line is received by or on the contact assembly to operatively connect the antenna thereto ([0038] "transmission device 8 serves to make contact with an antenna of the digital device 5 accommodated and is electrically connected to a transmission line 10 via which the digital device 5 is connected to the antenna 1”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700).
Regarding Claim 1, Reed teaches an outer shell for a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2 embodiment; Col. 2 Line 67-Col. 3 Line 1 "helmet 10 comprises a molded unitary shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Reed teaches the shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a safety helmet, especially in light of Col. 2 Lines 54-55 “helmet 10 of the present invention…is adapted to provide…head protection”) comprising
an outer shell material (inasmuch as the outer shell exists, it has an outer shell material; nevertheless, see Fig. 2; Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics") and defining
a side of the outer shell comprising the outer shell material (the exterior side of the outer shell; inasmuch as the side is of the outer shell and the outer shell comprises outer shell material, so does the side)
and a cover (24) comprising the outer shell material (see Fig. 2; Col. 3 Line 6 "shell inner surface 24"; inasmuch as the cover/inner surface is of the outer shell and the outer shell comprises outer shell material, so does the cover/inner surface)
and configured to hold an antenna between the cover and the side (see Fig. 2; Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2");
wherein an inner layer is held by the outer shell and configured to dampen impact forces (see Fig. 2; Col. 3 Lines 5-6 "padding or cushioning material 22 is provided adjacent the shell inner surface 24"),
and an antenna feed line coupleable with said antenna (see Fig. 2; Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44"; Reed teaches the feed line and the antenna which meets the structural limitations in the claims and performs the functions as recited such as being capable of being coupleable, especially as the antenna comprises the wiring).

Reed at least suggests the antenna feed line is at least in part located between the outer shell and the inner layer (inasmuch as the antenna 66 and transceiver 44 are between the outer shell 12 and inner layer 22, so would the wiring connecting the structures as recited in Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed, if necessary, such that the feed line is also between the outer shell and the inner layer similar to the structures to which it is transmitting/receiving to in order that the feed line is similarly protected as the structures to which it is transmitting/receiving to and/or such that it does not interfere with the fit of helmet in other locations.
Regarding Claim 2, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the side defines an inner side of the outer shell or an outer side of the outer shell (see Fig. 2 for inner side).
Regarding Claim 6, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover extends correspondingly to an extent of the antenna (see Fig. 2 where 24 at least covers a portion of antenna 66).
Regarding Claim 7, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover defines a pocket (Col. 3 Lines 27-28 "slidable or otherwise removable cover is provided for the cavity 46"),
which is open in an opening direction configured to receive the antenna therethrough (inasmuch as the cover is removable there is an opening direction; Reed teaches the cavity which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving an antenna, further in light of a removable cover) and
is closed in a direction opposite the opening direction (inasmuch as cavity has an opening and the area of the cavity opposite the opening is not taught with an opening, it is closed).
Regarding Claim 8, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover essentially extends along a surface of the side of the outer shell (see Fig. 2 and rejection of Claim 6).
Regarding Claim 16, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the safety helmet defines a motorcycle safety helmet for distributing impact forces (inasmuch as the safety helmet is a functional application, Reed teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a safety helmet such as a motorcycle helmet for forces, especially in light of Col. 1 Lines 6-7 "invention relates to a protective helmet, such as…motorcycle helmet").




Claim(s) 3-5, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700), as applied to Claim(s) 1, 2, 6-8, 16 above, in view of Pourboghrat et al (USPN 10160156), herein Pourboghrat.
Regarding Claim 3, modified Reed teaches all the claimed limitations as discussed above in Claim 1.	
	Reed at least suggests wherein the outer shell material comprises a matrix material for a fibre composite material (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a matrix material for a fiber composite material could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a matrix material for a fibre composite material (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers").
As such, modified Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of matrix material for a fibre composite material especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of a matrix material for a fibre composite material on the basis of its suitability for the intended use. In other words, the use of a matrix material for a fibre composite material would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 4, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed at least suggests wherein the outer shell material comprises a thermoset (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a thermoset could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a thermoset (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers”).
As such, modified Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of thermoset especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of thermoset on the basis of its suitability for the intended use. In other words, the use of thermoset would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 5, modified Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed at least suggests wherein the outer shell material comprises a thermoplastic (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a thermoplastic could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a thermoplastic (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers”).
As such, modified Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of thermoplastic especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of thermoplastic on the basis of its suitability for the intended use. In other words, the use of thermoplastic would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 17, modified Reed teaches all the claimed limitations as discussed above in Claim 3.
Modified Reed further teaches wherein the outer shell material comprises a fibre-reinforced plastic comprising the plastic as the matrix material and a fibrous material (see aforementioned rejection of Claim 3; Reed already taught a fibre-reinforced plastic whereas Pourboghrat taught the specific matrix material and fibrous material of the plastic; Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers"; inasmuch as the materials are the same as applicant’s specification in [0011] and [0012], a plastic of the fibre-reinforced plastic is met).
Regarding Claim 18, modified Reed teaches all the claimed limitations as discussed above in Claim 17.
Pourboghrat further teaches wherein the fibrous material comprises a glass fibre material (Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers").
Regarding Claim 19, modified Reed teaches all the claimed limitations as discussed above in Claim 3.
Pourboghrat further teaches wherein the matrix material comprises a thermoset (see rejection of Claim 3; inasmuch as the epoxy and polyester resin is the same as applicant’s specification in [0011], the recitation is met).
Regarding Claim 20, modified Reed teaches all the claimed limitations as discussed above in Claim 19.
Pourboghrat further teaches wherein the matrix material consists essentially of a thermoset (see rejection of Claim 3; inasmuch as the epoxy and polyester resin is the same as applicant’s specification in [0011], the recitation is met).

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700).
Regarding Claim 9, Reed teaches a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2 embodiment; Col. 2 Line 67-Col. 3 Line 1 "helmet 10 comprises a molded unitary shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Reed teaches the helmet which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for safety, especially in light of Col. 2 Lines 54-55 “helmet 10 of the present invention…is adapted to provide…head protection”) comprising
an outer shell comprising an outer shell material (inasmuch as the outer shell exists, it has an outer shell material; nevertheless, see Fig. 2; Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics") and defining
a side of the outer shell comprising the outer shell material (the exterior side of the outer shell; inasmuch as the side is of the outer shell and the outer shell comprises outer shell material, so does the side)
and a cover (24) comprising the outer shell material (see Fig. 2; Col. 3 Line 6 "shell inner surface 24"; inasmuch as the cover/inner surface is of the outer shell and the outer shell comprises outer shell material, so does the cover/inner surface)
and configured to hold an antenna between the cover and the side (see Fig. 2; Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2");
an antenna between the cover and the side (see Fig. 2; Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2" and therefore between the interior 24 side and the exterior side of the shell);
an inner layer held by the outer shell and configured to dampen impact forces (see Fig. 2; Col. 3 Lines 5-6 "padding or cushioning material 22 is provided adjacent the shell inner surface 24"),
and an antenna feed line coupled with the antenna (see Fig. 2; Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44").

Reed at least suggests wherein at least part of the antenna feed line is located between the outer shell and the inner layer (inasmuch as the antenna 66 and transceiver 44 are between the outer shell 12 and inner layer 22, so would the wiring connecting the structures as recited in Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed, if necessary, such that the feed line is also between the outer shell and the inner layer similar to the structures to which it is transmitting/receiving to in order that the feed line is similarly protected as the structures to which it is transmitting/receiving to and/or such that it does not interfere with the fit of helmet in other locations.
Regarding Claim 12, modified Reed teaches all the claimed limitations as discussed above in Claim 9.
Reed further teaches wherein the safety helmet has a contact assembly configured to electrically connect to a communication device (Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44", wherein the contact assembly is the contact point with transceiver 44; communication device being 44),
and the antenna feed line is received by or on the contact assembly to operatively connect the antenna thereto (see Col. 3 Lines 60-62 aforementioned).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700), as applied to Claim(s) 9, 12 above, in view of Altmayer (USPN 3582951).
Regarding Claim 10, modified Reed teaches all the claimed limitations as discussed above in Claim 9.
Reed further teaches configured to hold the antenna between the cover and the side (see aforementioned rejection of Claim 9).

Reed at least suggests so that the antenna is removable from the safety helmet (Col. 3 Lines 27-28 "slidable or otherwise removable cover is provided for the cavity 46"; inasmuch as the cover is removable, there is an opening such that the antenna could be removed; furthermore, especially as the antenna 66 is wired back to transmission device 44 and transmission device 44 is taught as being removable, a removable antenna is suggested, see Col. 3 Lines 21-22 “transceiver unit 44 removably mounted within a cavity 46”; “slidable or otherwise removable cover is provided for the cavity 46”; Col. 3 Lines 60-62 “antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44”).

Nevertheless, Altmayer teaches a removable antenna from the safety helmet (see Fig. 4; Col. 1 Lines 65-67 "antenna...easily removable from the helmet for adjustment of the resonant frequency of the antenna"; Col. 3 Lines 36-40 "in manufacturing the antenna...the thin conductive elements, i.e. loop-type member 12, matching section 38, shorting strap 40, and elongated conductive elements 18, 20, are cut to lengths which approximately resonate the antenna"; Col. 3 Lines 56-57 "invention illustrates the loop-type antenna").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed, if necessary, such that the antenna is removable as taught by Altmayer in order to be able to adjust the antenna as desired (Col. 1 Lines 65-67), wherein it would have been well within the skill of one of ordinary skill in the art to make the antenna of Reed removable.
	

Response to Arguments
Applicant’s arguments, see page 6, filed 1/18/22, with respect to the rejection(s) of claim(s) 1-10, 12, 16-20 under U.S.C. 103 have been fully considered, especially with the incorporation of previously indicated allowable subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Reed and Becker, as aforementioned.  Applicant’s argument, see page 7, filed 1/18/22, with respect to the rejection(s) of claim(s) 13-15 are considered moot in light of the non-elected withdrawn claims due to lack of unity of invention.
For compact prosecution-- examiner notes that multiple references can apply to at least Claims 1 and 9 should the amendment be left broad such that the cover does not have to be the same material as the outer shell and/or the side, as indicated with the rejection of Becker aforementioned, along with the listing of at least some of the prior art in the conclusion section below.  However, for compact prosecution, Reed is interpreted as if the cover, outer shell, and side comprise the same material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Becker et al (US Publication 2019/0387829), White et al (US Publication 2017/0052000), Gertsch et al (USPN 8001623) directed to antenna in helmet with outer shell, cover, and inner layer, wherein the cover is the same material as the outer shell; King (USPN 4321433), Kawaguchi Katsukawa (JP 01068507), Schwiers et al (US Publication 2009/0199317), White (USPN 4152553), Crossman et al (US Publication 2012/0011631), Shinoda et al (USPN 4833726) directed to antenna in helmet with outer shell, cover, and inner layer, wherein the cover is not necessarily the same material as the outer shell; Lorin and Setbon (FR 2668901), Chang et al (USPN 7532163) directed to antenna in helmet without inner layer but with the cover the same material as the shell; Precision Machining Engineers (GB 974901), Gilhooley (GB 2254528), Teetzel et al (US Publication 2019/0104797), Bondyopadhayay (USPN 5886667) directed to antenna in helmet without inner layer and also with the cover not necessarily the same material as the shell; Miloslavsky (USPN 8544399) is directed to thermoplastic and/or thermoset matrix material for a glass fibre composite in helmets; McGuire Jr et al (USPN 8545959) directed to thermoplastic and/or thermoset matrix for a glass fibre composite in helmets, but not necessarily the thermoplastic listed in specification [0012]; Cadens Ballarin (USPN 9833933) directed to thermoplastic matrix material for a glass fibre composite in helmets; Saijo et al (USPN 5862528) directed to thermoplastic and/or thermoset material for a glass fibre composite in helmets; Takamoto et al (WO 2018/043025), Aileo (USPN 4239106), Gallet (FR 2335169), Harpell et al (USPN 4563392), Gessalin (USPN 4466138), Jacobs et al (USPN 5183701), Fergason et al (USPN 5749096), Tung (USPN 3885246), Sacks et al (USPN 6336220), Hooghe (NPL), Bhatnagar et al (USPN 8853105) directed to thermoset matrix material for a glass fibre composite in helmets; American Viscose (GB 826012), Smith et al (USPN 4950439), Sohn (US Publication 2019/000165), Simor et al (US Publication 2018/0221915), Prins et al (USPN 10814524), Cole et al (USPN 4178411) directed to thermoplastic matrix material for a glass fibre composite in helmets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732